Title: 1774. Fryday. Octr. 28.
From: Adams, John
To: 


       Took our Departure in a very great Rain, from the happy, the peacefull, the elegant, the hospitable, and polite City of Phyladelphia.—It is not very likely that I shall ever see this Part of the World again, but I shall ever retain a most greatefull, pleasing Sense, of the many Civilities I have received, in it. And shall think myself happy to have an opportunity of returning them.—Dined at Andersons, and reached Priestly’s of Bristol at Night, twenty miles from Phyladelphia, where We are as happy as We can wish.
       